Citation Nr: 0623227	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to June 
1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran's service-connected disabilities consist of 
thrombophilia (rated as 60 percent disabling), lumbar strain 
(rated as 30 percent disabling), bursitis of the right 
shoulder (rated as 10 percent disabling), residuals of a 
medial meniscus tear of the right knee (rated as 10 percent 
disabling), thoracic strain (rated as 10 percent disabling), 
osteochondroma of the left hip (rated as 10 percent 
disabling), retropatellar pain syndrome of the left knee 
(rated as 10 percent disabling), and neuropathy of the upper 
extremities (rated as 10 percent disabling bilaterally).  In 
addition, the veteran has several noncompensable service 
connected disabilities.  The veteran's combined disability 
rating is 90 percent.

It is unclear from the record if the veteran is currently 
employed.  The veteran quit his job with Heatcraft in June 
2005.  The RO should obtain a statement from the veteran 
indicating his employment and income since June 2005.

The Board finds that a VA examination is required to 
determine the effect of the veteran's disabilities on his 
industrial capacity.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Therefore, the Board must REMAND this case to the RO via the 
Appeals Management Center in Washington D.C. for the 
following:

1.  The RO should contact the veteran and 
obtain a statement indicating his 
employment and income, if any, since June 
2005.

2.  The RO should schedule the veteran 
for an examination to determine the 
extent of his service connected 
disabilities.  The examiner is requested 
to evaluate and describe in detail the 
effect the veteran's service connected 
disabilities may have on his industrial 
capability.  The examiner should render 
an opinion whether the appellant is 
unable to obtain and maintain substantial 
employment due solely to his service 
connected disabilities.  Age and 
nonservice-connected disabilities are not 
to be considered in the examiners' 
evaluation.  See 38 C.F.R. § 4.19 (2005).  
A complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  After the above actions have been 
completed, the RO must then re-adjudicate 
the appellant's claim seeking entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disabilities.  If this determination 
remains unfavorable to the appellant, in 
any way, he and his representative must 
be furnished with an SSOC.  Thereafter, 
the appellant and his representative 
should be afforded the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



